DETAILED ACTION
This action is responsive to the following communications: Original Application filed on April 6, 2020. All references to this application refer to the U.S. Patent Application Publication No. 2020/0234603 A1. 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-11 are pending in this case. Claims 1 and 6 are the independent claims. Claims 1-11 are rejected.

Information Disclosure Statement



The information disclosure statement (IDS) submitted on April 6, 2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
	The annotated copy has also made a correction to the filing date. 

Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention. Applicant is required to furnish a drawing under 37 CFR 1.81(c). No new matter may be introduced in the required drawing. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
Double Patenting
Applicant is advised that should claim 1 be found allowable, claim 7 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
	In the present application, dependent claim 7, which incorporates all of the subject matter of independent claim 6, is a substantial duplicate of independent claim 1.

Specification
A substitute specification in proper idiomatic English and in compliance with 37 CFR 1.52(a) and (b) is required. The substitute specification filed must be accompanied by a statement that it contains no new matter.

Claim Objections
Claims 1-11 are objected to because of the following informalities:  
Generally speaking, each of the claims are of improper form. Each of the present claims begins with a lower case letter, however, each claim must start with a capital letter and end with a period. See MPEP 608.01(m) (“Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995).”). Additionally, the independent claims (1 and 6) should begin with “A” (e.g., “A method of tutoring online comprising:”)
The last limitation(s) of claims 1 and 6 appear to be missing a transitional term, such as wherein. 
Claims 4 and 10 are multi-sentence claims. Each claim should only be a single sentence. See MPEP 608.01(m).
Claim 7 ends with a semi-colon. It should end with a period. See MPEP 608.01(m).
Appropriate corrections are required.

Claim Interpretation – 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

	To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116.
	An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997).
	The present application is unclear and aspirational. For example, throughout the Specification and the claims, the invention is described as “a self-serving website with an APP down loaded,” but only reciting actions occurring on “the website.”  
	Much of the Specification and claims are also directed to aspirational content or intended use, without reciting how to achieve the described invention. For example, the application discusses that the system checking and certifying tutor documents but does not describe how the checking and certification are done. Paragraph 0019 recites “When a tutor has been certified by the website, then no need to check the tutor's documents..” This is circular or contradictory. 
	As another example, the application discusses the financial aspects for creating a tutor account, a learner account, and transferring funds from a learner account to a tutor account, but there is no description of how these accounts are created and maintained, nor is there any description of how the funds are transferred.
	As another example, the application describes third party video tutoring in which a student views a pre-recorded tutoring session as a less expensive alternative to live tutoring. However, there is no structure described for performing this (servers to host stored video content, etc.).
	Finally, each of the advantages listed in paragraphs 0029-0032 are disconnected from the workings of the application. For instance, the application boasts of low tutor fee, but the tutors set their own fees—the system is not described as preventing tutors from setting high fees. Instead, it assumes the competition will drive costs down. While that may be true, it is not an aspect of the invention. Furthermore, the statement that “low cost to operate the website, since no school or company is involved in tutoring and registration” is not an aspect of the invention. Furthermore, it may not be true: a school or company sponsor may provide funds to operate the system and keep costs down, as opposed to a website administrator providing all of the overhead.
	Similarly, the recitation of convenience is not an aspect of the invention. The invention, as best understood is a combination of:
Tutor registration system
Tutor search engine
Video conferencing (with recording)
E-commerce for payments
Performed remotely via a mobile application or a website
	These things, in of themselves, are well-known and conventional aspects of most remote learning systems. The application does not describe any structure, material, or acts for performing the invention. In other words, the Specification and Claims lack the necessary description explaining how the present invention is structurally different from the prior art tutoring systems. While it is true that what is conventional or well known to one of ordinary skill in the art need not be disclosed in detail, the present application appears to be entirely comprised of conventional or well known components. 
To expedite a complete examination of the instant application, the claims rejected above under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for failing to comply with the written description requirement, are further rejected as set forth below in anticipation of amendments to these claims to correct the failure.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitations beginning with “means for” in independent claims 1 and 6, and dependent claim 7, invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 

	The present application provides no structure, material of acts for performing the claimed functions. As noted above with respect to the written description requirement, the invention is described in terms of what it does, and not in terms of how it does it. There are no figures. There are no algorithms. There is no code or pseudocode. There are no examples. There is no recitation of architecture. There is nothing in the Specification which provides anyone how to make or use the invention.

	Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claims so that the claim limitations will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If the Applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, the Applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

	Additionally, claims 1-11 are rendered further indefinite for the following reasons:
	In independent claims 1 and 6, the invention is described as “a self-serving website with an APP down loaded.” This language is unclear. Is the invention a mobile application or a website? Or is it a combination of a mobile application and a website? Clarity is needed.
	Additionally, tutors are described as both “college or graduate student” and “attending school or graduated.” If a tutor has graduated, they are no longer a student—clarifying language is needed.
	Additionally, it is unclear if a learner sets up an account or not in order to pay for the services. The claims recite that the learner deposits a fee on the learner’s account, but the claims fail to recite that learners create accounts.
	Additionally, there is a lack of antecedent basis for “the facts” upon which tutors are ranked.
	Additionally, “the facts” are described in a manner that makes it unclear which are required, if they are to be interpreted as “one of more of,” etc. 
	Additionally, the phrase “when tutoring is over” is unclear. Is that intended to recite the completion of tutoring or the completion of each individual session?
	Dependent claim 7, which is similar to the third limitation of independent claim 1, suffers from the same issues as in independent claim 1. Specifically, there is a lack of antecedent basis for “the facts” upon which tutors are ranked.
	Additionally, “the facts” are described in a manner that makes it unclear which are required, if they are to be interpreted as “one of more of,” etc.

	In dependent claims 2 and 8, the claims recite that a tutor’s documents are “reviewed and verified by learners.” There is no description as to what constitutes review and verification. Merely allowing learners to see the documents? Are the learners doing anything to review and verify?
	Additionally, the claims recite uploaded documents “comprising school, major, grade, and GPA.” However, the independent claim recites those elements as being “filled in” and only the student ID or diploma as being uploaded.

	In dependent claims 3 and 9, the claim recites “wherein a tutoring process is by exchanging written messages with the APP between a learner and a tutor with payment in a proportion set by the website to video tutoring fee per unit time.” Is the payment in proportion related to the exchange of written messages? The independent claims recite that the payment is in proportion to the time spent in a tutoring session.

	As noted above, dependent claims 4 and 10 include multiple sentences. Dependent claims 5 and 11 recite the language in the second sentence of claims 4 and 10. 
	
	Accordingly, claims 1-11 are rendered further indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	For the purposes of examination, the claims are interpreted as reciting a tutoring system comprising both a website and a mobile application, in which a tutor registers with the necessary information and documentation, learners create accounts into which fees are deposited and are provided a search interface for finding a matching tutor where the search results can be sorted by the various categories, a learner selects a tutor and initiates a video conferencing session with text messaging that is recorded for others to view.
To expedite a complete examination of the instant application, the claims rejected above under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, are further rejected as set forth below in anticipation of amendments to these claims to correct the failure.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims are directed to methods of organizing human activity, namely teaching/learning. 

	The invention is directed to a tutoring system for connecting tutors with learners for initiating an online tutoring session including text messaging (the session is recorded for third party users as an alternative to live tutoring), and paying for such tutoring. The invention includes registering tutors and learners in order to use the system.

	This judicial exception is not integrated into a practical application because, as noted above, the claims invoke 35 USC 112(f) but fail to recite any structure for performing the functionality. Accordingly, there are no additional elements which serve to integrate the judicial exception into a practical application. 

	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there is no recited structure for performing the functionality.
To expedite a complete examination of the instant application, the claims rejected above under 35 U.S.C. 101, as relating to non-statutory subject matter, are further rejected as set forth below in anticipation of amendments to these claims to place them within the four statutory categories of invention.

Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2020/0074408 A1, filed by Binder et al., on August 30, 2019, and published on March 5, 2020 (hereinafter Binder), in view of U.S. Patent Application No. 2015/0235328 A1, filed by Baharav et al., on April 27, 2015, and published on August 20, 2015 (hereinafter Baharav).

Examiner’s Note: See above, concerning how the Examiner interprets the claim language.
With respect to independent claim 1, Binder discloses a method of tutoring online comprising: 
Means for tutor registration, wherein a college or graduate student, attending school or graduated, registers on a self-serving website with an APP down loaded in tutor registration section, by filling in real name, school, major, grade or degree, and GPA, uploading student ID or diploma, and school record; Binder discloses a tutoring system comprising a website or mobile app including a tutor registration system through which a user can create a tutor profile including demographic and academic information (see Binder, paragraphs 0019 [interface can be website or mobile application], 0020 [users can register as tutors, students, or parents, each profile type requiring different types of information: for a tutor, such information includes at least name, age, sex, location, description/bio, qualifications, proficiencies in particular subject areas, etc.], 0034 [the tutor ranking algorithm takes into account information such as tutor’s university/college—which must have been entered as part of the registration], 0037 [tutors may be required to be currently enrolled in a college/university, and present academic credentials for verification, such as transcripts, and optionally submit to background checks], and 0038-0039 [tutor profile may include in depth biography, college the tutor attends, major, minor, subject areas taught, classes taken, location, year/grade (e.g., freshman, etc.) high school/college timeline, rating, reliability rating, GPA, etc.; uploaded documents may be requested by prospective students for review; search results are sorted based on the weighting factors (e.g., subject area, availability, location, etc.)]).
Means for searching tutors on the website by learners, according to tutor's school, major, grade and GPA; Binder discloses a search engine to allow prospective student to search for tutors, where the search results are weighted, filtered, and sorted based on the tutor profile information and the search query (see Binder, paragraphs 0017 [introducing the tutoring system, in which a student can search for tutors by various criteria (e.g., college, area of study, GPA, etc.), which are then weighted for presentation of search results to the students for selection], 0021 [students may search for tutors via a search engine], 0024 [depending on whether the tutoring is to take place live or virtually, different search criteria may be presented], 0029 [describing an exemplary search for a biology tutor with a particular rating], 0031 [filtering can be done incrementally or all at once], and 0036 [student initiates a search for a tutor by entering various search criteria]; see also, Binder, paragraphs 0034 and 0038-0039, described supra).
Means for listing tutor names after tutor search, where tutor names are ranked by the facts including whether tutors are logged in and ready for tutoring, whether academic documents are certified, GPA is high or low, total tutoring time is long or short, and per cent of learners' satisfaction is high or low; Binder discloses presenting a sorted, weighted, and filtered list of matching tutors based on the search criteria and the weighting factors from the tutor’s profile (see Binder, paragraphs 0017, 0031, 0034, 0036, and 0038-0039, described supra).
Means for starting a tutoring process by connecting a tutor and a learner on the website with video image; Binder discloses starting a tutoring session which includes video chat (see Binder, paragraph 0017, described supra).
Means for paying tutor fee wherein a tutor sets up tutoring fee per unit time on the tutor's account[, wherein]; Binder discloses that tutors set their own fee structure (see Binder, paragraph 0041 [students can view a tutor’s hourly rate]).
Although Binder teaches payment from the learner to the tutor upon completion of the session (see Binder, paragraph 0048 [after confirming completion of the session, the system charges the student and pays the tutor based on the hourly rate or pre-determined fixed rate]), Binder fails to expressly disclose a learner deposits tutor fee on the learner's account.
	However, Baharav teaches consumer provided e-commerce video interactions, such as remote learning/tutoring, in which a customer creates an account with pre-deposits for prospective purchases into a customer account (see Baharav, paragraphs 0015 [video services may include virtual tutoring or other educational lessons], 0044 [describing the setting up of the price structure for the service], 0046-0050 [describing the process of Fig. 6, describing the billing process; specifically, describing the escrow account method in paragraph 0050]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Binder and Baharav before him before the effective filing date of the claimed invention, to modify the method of Binder to incorporate customer digital wallet accounts as taught by Baharav. One would have been motivated to make such a combination because this makes peer to peer e-commerce more efficient for providers and customers, as taught by Baharav (see Baharav, paragraph 0050, described supra).
	Binder, as modified by Baharav, further teaches the website records tutoring time and transfers tutor fee from the learner's account to the tutor's account when tutoring is over; Binder further teaches the system recording the tutoring session time and paying the tutor based on the time and rate (see Binder, paragraph 0048, described supra).

With respect to dependent claim 2, Binder, as modified by Baharav, teaches the method of Claim 1, as described above.
	Binder further teaches the method wherein tutor's academic documents uploaded comprising school, major, grade and GPA are to be reviewed and verified by learners.
	Binder further teaches that prospective students can review the tutor’s profile, and view any uploaded documents or credentials (see Binder, paragraph 0039, described supra, claim 1).

With respect to dependent claim 3, Binder, as modified by Baharav, teaches the method of Claim 1, as described above.
	Binder further teaches the method wherein a tutoring process is by exchanging written messages with the APP between a learner and a tutor with payment in a proportion set by the website to video tutoring fee per unit time.
	Binder further teaches that communication can be made by text messaging, and the tutor is able to set their own hourly rates (see Binder, paragraph 0044 [tutor and student can initiate instant messaging]; see also, Binder, paragraph 0041, described supra, claim 1).

With respect to dependent claim 4, Binder, as modified by Baharav, teaches the method of Claim 1, as described above.
	Baharav further teaches the method wherein the website will automatically record tutoring process. Recorded video of tutoring can be viewed on the website with payment in a proportion set by the website to video tutoring fee per unit time.
	Baharav further teaches that video sessions can be automatically recorded for later playback by any user, including third party users (see Baharav, paragraphs 0051-0052 [providers may record live video content for later playback; live sessions which have been recorded can be retransmitted (e.g., resold) to any consumer at discounted rates by clicking an appropriate link]).

With respect to dependent claim 5, Binder, as modified by Baharav, teaches the method of Claim 1, as described above.
	Baharav further teaches the method wherein a video tutoring process can be watched by third parties by clicking watch icon in the tutor page with payment in a proportion set by the website to video tutoring fee per unit time.
	Baharav further teaches that video sessions can be automatically recorded for later playback by any user, including third party users (see Baharav, paragraphs 0051-0052, described supra, claim 4).

With respect to independent claim 6, Binder discloses a method of tutoring online comprising: 
Means for tutor registration, wherein a college or graduate student, attending school or graduated, registers on a self-serving website with an APP down loaded in tutor registration section, by filling in real name, school, major, grade or degree, and GPA, uploading student ID or diploma, and school record; ; Binder discloses a tutoring system comprising a website or mobile app including a tutor registration system through which a user can create a tutor profile including demographic and academic information (see Binder, paragraphs 0019-0020, 0034, and 0037-0039, described supra, claim 1).
Means for searching tutors on the website by learners, according to tutor's school, major, grade and GPA; Binder discloses a search engine to allow prospective student to search for tutors, where the search results are weighted, filtered, and sorted based on the tutor profile information and the search query (see Binder, paragraphs 0017, 0021, 0024, 0029, 0031, 0034, and 0038-0039, described supra, claim 1).
Means for starting a tutoring process by connecting a tutor and a learner on the website with video image; Binder discloses starting a tutoring session which includes video chat (see Binder, paragraph 0017, described supra, claim 1).
Means for paying tutor fee wherein a tutor sets up tutoring fee per unit time on the tutor's account[, wherein]; Binder discloses that tutors set their own fee structure (see Binder, paragraph 0041, described supra, claim 1).
Although Binder teaches payment from the learner to the tutor upon completion of the session (see Binder, paragraph 0048, described supra, claim 1), Binder fails to expressly disclose a learner deposits tutor fee on the learner's account.
	However, Baharav teaches consumer provided e-commerce video interactions, such as remote learning/tutoring, in which a customer creates an account with pre-deposits for prospective purchases in a customer account (see Baharav, paragraphs 0015, 0044, and 0046-0050, described supra, claim 1).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Binder and Baharav before him before the effective filing date of the claimed invention, to modify the method of Binder to incorporate customer digital wallet accounts as taught by Baharav. One would have been motivated to make such a combination because this makes peer to peer e-commerce more efficient for providers and customers, as taught by Baharav (see Baharav, paragraph 0050, described supra, claim 1).
	Binder, as modified by Baharav, further teaches the website records tutoring time and transfers tutor fee from the learner's account to the tutor's account when tutoring is over; Binder further teaches the system recording the tutoring session time and paying the tutor based on the time and rate (see Binder, paragraph 0048, described supra, claim 1).

With respect to dependent claim 7, Binder, as modified by Baharav, teaches the method of Claim 6, as described above.
	Binder further teaches the method wherein method of tutoring online comprising means for listing tutor names after tutor search, where tutor names are ranked by the facts including whether tutors are logged in and ready for tutoring, whether academic documents are certified, GPA is high or low, total tutoring time is long or short, and per cent of learners' satisfaction is high or low.
	Binder further teaches presenting a sorted, weighted, and filtered list of matching tutors based on the search criteria and the weighting factors from the tutor’s profile (see Binder, paragraphs 0017, 0031, 0034, 0036, and 0038-0039, described supra, claim 1).

With respect to dependent claim 8, Binder, as modified by Baharav, teaches the method of Claim 6, as described above.
	Binder further teaches the method wherein tutor's academic documents uploaded comprising school, major, grade and GPA are to be reviewed and verified by learners.
	Binder further teaches that prospective students can review the tutor’s profile, and view any uploaded documents or credentials (see Binder, paragraph 0039, described supra, claim 1).

With respect to dependent claim 9, Binder, as modified by Baharav, teaches the method of Claim 6, as described above.
	Binder further teaches the method wherein a tutoring process is by exchanging written messages with the APP between a learner and a tutor with payment in a proportion set by the website to video tutoring fee per unit time.
	Binder further teaches that communication can be made by text messaging, and the tutor is able to set their own hourly rates (see Binder, paragraph 0044 , described supra, claim 3; see also, Binder, paragraph 0041, described supra, claim 1).

With respect to dependent claim 10, Binder, as modified by Baharav, teaches the method of Claim 6, as described above.
	Baharav further teaches the method wherein the website will automatically record tutoring process. Recorded video of tutoring can be viewed on the website with payment in a proportion set by the website to video tutoring fee per unit time.
	Baharav further teaches that video sessions can be automatically recorded for later playback by any user, including third party users (see Baharav, paragraphs 0051-0052, described supra, claim 4).

With respect to dependent claim 11, Binder, as modified by Baharav, teaches the method of Claim 6, as described above.
	Baharav further teaches the method wherein a video tutoring process can be watched by third parties by clicking watch icon in the tutor page with payment in a proportion set by the website to video tutoring fee per unit time.
	Baharav further teaches that video sessions can be automatically recorded for later playback by any user, including third party users (see Baharav, paragraphs 0051-0052, described supra, claim 4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Publication No. 2002/0029350 A1 (Online tutoring service which automatically matches students with “best match” tutors).
U.S. Patent Application Publication No. 2002/0029350 A1 (web based conferences with recordation and encryption).
U.S. Patent Application Publication No. 2002/0106623 A1 (Iterative video teachings with recorded commentary and indexing).
U.S. Patent Application Publication No. 2006/0228689 A1 (Interactive tutorial system).
U.S. Patent Application Publication No. 2012/0264099 A1 (Network based tutoring).
U.S. Patent Application Publication No. 2017/0004722 A1 (Peer to peer online tutoring).
U.S. Patent Application Publication No. 2017/0140474 A1 (Providing user submitted questions to appropriate experts).
U.S. Patent Application Publication No. 2019/0012754 A1 (Social Networking based collaborative learning platform).

It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC J. BYCER whose telephone number is (571) 270-3741. The Examiner can normally be reached Monday - Thursday 9am-6pm, and alternate Fridays 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KIEU D. VU can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC J. BYCER/
Primary Examiner
Art Unit 2173